Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated January 7, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the failure of his counsel at the hearing to controvert the assessment of 40 points under risk factors 9 and 10 did not, under the circumstances of this case, constitute ineffective assistance of counsel. Florio, J.P, Mastro, Spolzino and Skelos, JJ., concur.